DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                        Status of claims
	Claims 1, 13, 22, 26, 27, 29-31, 40 as previously presented and new claims 41-50 as filed on 11/18/2021 are pending.
Claims 2-12, 14-21, 23-25, 28, 32-39 are canceled by Applicants. 
                    Applicant's election of claimed invention
Applicant's election without traverse of the invention of Group IV (drawn to a method of treating a subject with low tryptamine level by administering a composition with at least one bacterial species; pending claims 26, 27, 29, 41-50) in reply filed on 11/18/2021 has been acknowledged.  
          Applicant's election of claimed species of composition
Applicant's election without traverse of the species of a pharmaceutical composition that a viable population of at least two bacterial species selected from a composition (i) of new claims 41 or from the group consisting of (i) Ruminococcus gnavus, Lachnospiraceae bacterium 9_1_43BFAA,  Eggerthella unclassified,  Clostridium nexile,   Lachnospiraceae bacterium 6_ 1_63FAA  and Ruminococcus torques in reply filed on 4/13/2022 has been acknowledged. Further, Applicant's election without traverse of a specific combination (of at least two) Clostridium nexile and Ruminococcus torques in reply filed on 4/13/2022 has been acknowledged.  
Claims 26, 27, 29, 41-50 are under examination in the instant office action.
Claim Rejections - 35 USC § 112
Indefinite
Claims 26, 27, 29, and  41-50 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.           Claim 26 is rendered indefinite by reference to a bacterial species from 6 specification tables. The choice is unclear as claimed since none of bacteria are recited in the pending claim under examination.  
Claim 41 and 48-50 are rendered indefinite by uncertain designation of bacterial strains  Lachnospiraceae bacterium 9_1_43BFAA  and Lachnospiraceae bacterium 6_ 1_63FAA. The sole designation of strains by some internal designation creates ambiguity in the claims. For example, the strains disclosed in this application could be designated by some other arbitrary means, or the assignment of the strain names could be arbitrary changed to designate other strains. If either event occurs, one’s ability to determine the metes and bounds of the claims would be impaired. Deletion of uncertain designation or amendment of the claims to refer to the deposit accession numbers of the claimed strains would obviate this rejection.
Claim 42 is rendered indefinite by reference to a bacterial composition from 47 compositions recited in the specification table 6. The choice is unclear as claimed since none of bacteria are recited in the pending claim under examination. 


				             Deposit
	Claims 41-50 are rejected under 35 U.S.C. 112, first paragraph, as containing subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.  
At least some of the claims require one of ordinary skill in the art to have access to specific microbial strains including elected bacterial strains  Lachnospiraceae bacterium 9_1_43BFAA  and Lachnospiraceae bacterium 6_ 1_63FAA. 
Because the microorganisms are essential to the claimed invention, they must be obtainable by a repeatable method set forth in the specification or otherwise be readily available to the public.  If the microorganisms are not so obtainable or available, the requirements of 35 U.S.C. 112 may be satisfied by deposit of the microorganisms. The specification does not disclose a repeatable process to obtain the microorganismal and it is not clear from the specification or record that the microorganisms are readily available to the public.  
	The rejection may be overcome by establishing that each microorganism identified is readily available to the public and will continue to be so for a period of 30 years or 5 years after the last request or for the effective life of the patent, whichever is longer, or by an acceptable deposit as set forth herein.  See 37 CFR 1.801-1.809. 
	If the deposit is made under the terms of the Budapest Treaty, then an affidavit or declaration by applicants or a statement by an attorney of record over his/her signature and registration number, stating that the deposit has been made under the Budapest Treaty and that all restrictions imposed by the depositor on availability to the public of the deposited material will be irrevocably removed upon issuance of the patent would satisfy the deposit requirement. See 37 CFR 1.808. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 26, 27, 29 and 41-50 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by US 2017/0042860 (Kashyap et al).
The cited document US 2017/0042860 (Kashyap et al) teaches a method of treating gastrointestinal disorders by administering a bacterial composition with at least one bacterial species and/or strains having tryptophan decarboxylase activity (entire document including abstract and par. 0011, 0034). The cited document recognizes that bacterial tryptophan decarboxylase provides for tryptamine and/or low 5-hydroxytryptamine (par. 0016-0019)  that play important role in gastrointestinal health (par. 0008). In the cited method the subject having a disease or condition characterized by the presence of low tryptamine level and/or low 5-hydroxytryptamine level is characterized as having irritable bowel syndrome, an inflammatory bowel disease including an infectious colitis, an ulcerative colitis, a Crohn’s disease, an ischemic colitis, a radiation colitis, and a microscopic colitis; or a constipation (par.0045). Thus, the cited document anticipates claims 26, 27 and 29.
In the cited method the bacterial compositions  comprise at the very least 2 bacterial species Clostridium sporogenes and Ruminococcus gnavus (0011, 0037, 0039) as required by claim 41 (ii). The bacteria of species Clostridium sporogenes and Ruminococcus gnavus are spore-forming bacteria; and, thus, they are present as spores and/or vegetative cells.  The additional bacteria with tryptophan decarboxylase activity that are suitable for the therapeutic compositions include Lachnospiraceae bacterium and Blautia hansenii (par. 0027). The bacteria Blautia hansenii is same bacterial species as the claimed “Lachnospiraceae bacterium 6_ 1_63FAA” in view of specification (table 1, page 8). Thus, the cited document anticipates claims 41, 42, 45 and 46. 
In the cited method the bacterial compositions  are provided with pharmaceutical carrier, in a form of powder, with enteric coating since they release beneficial bacteria in the intestines; and they are formulated for oral administration (par. 0042) as required by claims 43, 44 and 47.  
With respect to claims 48-49 it is noted that Clostridium sporogenes and Ruminococcus gnavus that are used in the cited method have the same 97-98% identity of 16S rDNA as encompassed by the claims for the reason being assigned to the identical bacterial species. The IDS reference by Achtman teaches the 98% identity threshold for the same bacterial species. 
With respect to claim 50 it is noted that “at least one bacterial species” in the composition in the cited method is the strain Ruminococcus gnavus  ATCC 29149 (par. 0039) which is identical to the Ruminococcus gnavus strain for the claimed bacteria in the claimed method (see page 8, table 1).Thus, the identify is 99% and more within the meaning of the claims and when read in the light of specification. 
The cited document US 2017/0042860 (Kashyap et al) is considered to anticipate the presently claimed method. 
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VERA AFREMOVA whose telephone number is (571)272-0914. The examiner can normally be reached Monday-Friday: 8.30am-5pm EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on (571) 272-0614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Vera Afremova
May 31, 2022
/VERA AFREMOVA/           Primary Examiner, Art Unit 1653